Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Claim Objections
     Claims 1, 15 are objected to because of the following informalities:  
Regarding claim 1, line 13, a single form factor of the external energy storage device should be --“the single form factor”--
Regarding claim 15, line 9, the cable coupling the apparatus  should be --“a cable”--
             Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (U.S Patent Application Publication 2011/0074360; hereinafter “Kerr”; Reference cited as prior art in previous office action) in view of Abraham (U.S Patent Application Publication 2009/0164820)

Regarding claim 15, Kerr discloses an apparatus comprising a microcontroller and having a single form-factor that is discrete and separate from a form-factor of an information handling system, the apparatus further comprising[ 0025; Fig.2; ( i.e the power adapter is discrete and separate from the electronic device as illustrated in Fig.2)]: 
an energy storage element having a state of charge (SOC)[ 0022; 0026 ; “the adapter microcontroller unit 32 may be configured to receive information from the adapter battery 11 indicating the charge level of the battery 11, for example, whether the battery is very low, low, adequate and/or fully charged. ..“, 0032], and 
“the power adapter 10 may include a converter 22, a relay 26, a charger 30, a rechargeable internal battery 11, a adapter microcontroller unit 32, a boost converter 13, a power switch 14, a voltage regulator 15, and/or one or more universal serial buses 18 (USB).”, 0025; Fig.2;”.. The adapter microcontroller unit 32 may also be connected via a control line 17 to the internal device microcontroller unit 34 of the electronic device 12.” 0030; ( i.e. as illustrated in Fig.2 the battery (an energy storage element) of the adapter unit (an external energy storage device) is integrated with a microcontroller (“MCU 32) is discrete and separate from the electronic device (Information handling system) as illustrated in Fig.2); and having an input to receive power from an AC-to-DC power adapter for charging the energy storage element and for providing power to the information handling system on the cable coupling the apparatus and the information handling system[0026; Fig.2; ( i.e the microcontroller integrated with the energy storage element within the power adapter having an input to receive power from the  (AC-DC)converter) ]; 
where the microcontroller is programmed  to provide power state information to the information handling system [ 0022;0026; 0031; “the adapter microcontroller unit 32 may be configured to receive information from the adapter battery 11 indicating the charge level of the battery 11, for example, whether the battery is very low, low, adequate and/or fully charged. ..“, 0032;” For example, the device microcontroller unit 34 may be configured to transmit the charge information received from the adapter battery 11 to the internal device microcontroller unit 34, either through a physical  ( i.e the adapter microcontroller transmitting the charge information through the physical communication channel 17 and the power via the power line 24)];
 Where the power state information is based on the SOC of the energy storage element [0026; 0032-0034] and/or a presence/absence of AC to DC power to the power adapter; 
Where the power state information comprises at least one of: 
a command signal to cause the information handling system to perform one or more actions[0053;”.. the embodiment determines that the adapter battery is at a low level, then operation 336 is accessed and the embodiment will force the adapter and the electronic device to go into sleep mode, or to shut down. This may be accomplished in the embodiment shown in FIG. 2 by transmitting a control signal from the adapter microcontroller unit 32 to the adapter charger 30 to disable charging of the adapter battery..”, 0054; Fig.3b; (i.e determining whether to run the electronic device from the adapter battery or sleep or shutdown the electronic device based on the charge information of the adapter battery)], or 
Analog current values corresponding to distinct values of the power state information.

However Kerr does not expressly disclose providing power to an information handling system on a cable, providing power state information to the information handling system over the cable. 

However Kerr does not expressly disclose the apparatus having an input to receive power from an AC-to-DC power adapter for charging the energy storage element and for providing power to the information handling system on the cable coupling the apparatus and the information handling system; 
In the same field of endeavor (e.g. power management of a computer in the event of power interruption by monitoring the primary input power to a computer), Abraham teaches,
       the apparatus having an input to receive power from an AC-to-DC power adapter for charging the energy storage element and for providing power to the information handling system on the cable coupling the apparatus and the information handling system [“AC power is supplied to housing 102 by means of an AC input cable 130 electrically conducting local AC power to AC to DC power supply 104. .. AC to DC power supply 104 is a standalone module external to housing 102 and supplies power to housing 102 via a cable. In other embodiments, power supply 104 is mounted internal to housing 102”, 0015; “Low DC voltage signal 132 is electrically connected to UPS module 106, which comprises power sensing unit 108, a battery charger 112, battery and power regulator 114, a switching unit 110, and control logic 160.”, 0016;( i.e the UPS module corresponds to the external energy storage device); 0014; “.. control logic 160 determines whether to supply motherboard 116 with power over cable 140 from AC to DC power supply 104 or from battery and power regulator 114”, 0017; Fig.1]
     It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kerr with the AC-DC power supply of Abraham to provide portability with mounting the power supply as a standalone module external to housing or internal to a housing of the external energy storage [0015].
Regarding claim 16, Kerr discloses, where the power state information specifies the SOC of the energy storage element [0032; “...Charge information...” 0033-0034] and/or -6- the presence/absence of AC power to the AC-DC power adapter.  

Claim 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Abraham as applied to claim 15 further in view of Weng(U.S Patent Application Publication 2011/0179291;Reference cited as prior art in previous office action)
Regarding claim 17, Kerr discloses the microcontroller [0022]; while the AC-DC power adapter is providing power to the apparatus [0025-0026; 0034; (i.e providing power from the adapter battery / energy storage element to the electronic device.)]
The power state information provided by the microcontroller [0032-0034]

In the same field of endeavor (e.g. a power adaptor is capable of communicating the power identification information attributes to an Information handling system (IHS) based on which the IHS can create a power configuration control corresponding to the power adaptor attributes) Weng teaches,
Weng teaches, pass through on the cable to the information handling system one or more power supply identifier (PSID) values generated by the AC-DC power adapter that identify one or more characteristics of the AC-DC power adapter [“...For example, the power adaptor 130 may inform the IHS 100 about the power adaptor's power rating, manufacturer, specifications, and/or a variety of other attributes about the power adaptor 130..”, 0015] and 
Where the PSID values generated by the AC-DC power adapter are separate [0015; 0018; 0020; 0022]

   It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kerr in view of Abraham with Weng. Weng’s teaching of communicating the power identification information attributes of a power adaptor to an Information handling system (IHS) will substantially improve Kerr in view of Abraham’s system to control the power state of the 

Regarding claim 18, Weng teaches where the output comprises a first conductor coupled to ground, a second conductor over which the power from the energy storage element is provided to the information handling system, and a third conductor on which distinct values of the power state information are provided as distinct analog current values[ “..V_DC node 134 and the GND node 136...” 0018;”... an identification signal (e.g., a constant current) at PS signal node 140...” 0020; Fig.1.]  

Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (U.S Patent Application Publication 2011/0074360; hereinafter “Kerr”; Reference cited as prior art in previous office action) in view of Holdengreber et al. (U.S Patent Application Publication 2013/0326237; hereinafter “Holdengreber”; Reference cited as prior art in previous office action)


Regarding claims 21, 22, Kerr discloses an information handling system, comprising:
At least one processing device of the information handling system is configured to receive, direct current (DC) power from an energy storage element of an external energy storage device, the external energy storage device being coupled between an AC to DC power adapter and the information handling system[ “ 0025; “The adapter 10 may include an output connector 24 connecting the adapter 10 to the electronic device 14, as well as an input power line 16 connecting the adapter 10 to the external power source 17…”, 0018; “the power adapter 10 may include a converter 22, a relay 26, a charger 30, a rechargeable internal battery 11, an adapter microcontroller unit 32, a boost converter 13, a power switch 14, a voltage regulator 15, and/or one or more universal serial buses 18 (USB).”, 0025; Fig.2;( i.e. a charger 30 with rechargeable internal battery 11 is coupled between the AC-DC converter  and the electronic device); “..The converter 22 may convert AC voltage received from the power source 17 into DC voltage that is usable by the other components in the adapter 10, as well as by the electronic device 12..”, 0026; “…the device microcontroller unit 34 may include one or more sensors for measuring and monitoring the power being supplied from the adapter 10 to the electronic device 12 via power line 24”, 0022;( i.e the device microcontroller corresponds to the processing unit); 0034; Fig.2], 
where the information handling system is further configured to receive power state information comprising information based on a state of charge (SOC) of the energy storage element of the external energy storage device [0018; 0022; 0026 ; “the adapter microcontroller unit 32 may be configured to receive information from the adapter battery 11 indicating the charge level of the battery 11, for example, whether the battery is very low, low, adequate and/or fully charged. ..“, 0032;” For example, the device microcontroller unit 34 may be configured to transmit the charge information received from the adapter battery 11 to the internal device microcontroller unit 34, either through a physical communication channel 17, ..“, 0033-0034; ( i.e the adapter microcontroller transmitting the charge information through the physical communication channel 17 and the power via the power line 24)]; 
And/or the presence/absence of AC wall outlet power provided to the AC to DC power adapter
Where at least one of: 
-2-the information handling system is configured without an internal energy storage element to provide power to the memory and processing device to execute the operating system; or 
The information handling system is configured to receive DC power from the external energy storage device and to receive the power state information [0018; 0026; 0033-0034(i.e the adapter microcontroller transmitting the charge information through the physical communication channel 17 and the power via the power line 24. The adapter and microcontroller coupled by a connector)]; 
where the information handling system is configured to perform one or more actions in response to the received power state information [ 0053;”.. the embodiment determines that the adapter battery is at a low level, then operation 336 is accessed and the embodiment will force the adapter and the electronic device to go into sleep mode, or to shut down. This may be accomplished in the embodiment shown in FIG. 2 by transmitting a control signal from the adapter microcontroller unit 32 to the adapter charger 30 to disable charging of the adapter battery..”, 0054; Fig.3b; (i.e determining whether to run the electronic device from the adapter battery or sleep or shutdown the electronic device based on the charge information of the adapter battery)].


In the same field of endeavor (e.g. providing uninterruptible power to the computer and its peripherals to safely save work in progress and force shutdown or hibernation state of the computing system by real time monitoring of the power available from the AC power source or the battery pack), Holdengreber teaches ,
a memory configured to store an operating system [0046; 0115; 0117];
 a processing device configured to execute the operating system [0117]; 
the information handling system is configured to receive, over one or more conductors of a cable, direct current (DC) power, power state information of the energy storage element of the external energy storage device. [ “the communication function in a balanced charger of an external battery is capable of providing to said USB communication function information indicative of the state of charging of said external battery”, 0019; “cable 319, 319' is a five leads cable comprising of 12V input line 512, 12V output line 514, ground line 516 and communication channel comprising Rx COM line 522 and Tx COM line 524”, 0094; “Balance charger 510 may optionally comprise logic and/or monitoring function (not marked in this figure), capable of communicating with real time monitoring circuit 572 using Rx COM line 522 and Tx COM line 524.  For example, this communication enables monitoring circuit 572 to be aware of, and optionally transfer to the motherboard 220 information related to the state of battery pack 550.  .. 0097; Fig.5; 0104-0106; Fig.6C ;( i.e. providing the power and charge state information via separate lines / wires of the cable)].
receive DC power from the external energy storage device on at least a first conductor of the cable and to receive the power state information on at least a second conductor of the cable [0094;0097; Fig.5; 0104-0106; Fig.6C;( i.e. providing the power and charge state information of the internal and external batteries via separate lines / wires of the cable)]
 Holdenberger also teaches where the information handling system is configured to perform one or more actions in response to the received power state information [0016-0017; “the communication function in a balanced charger of an external battery is capable of providing to said USB communication function information indicative of the state of charging of said external battery”, 0019; “forcing safe shutdown of said PC is performed when charge level in batteries internal and external to the UPCPU is below a predefined threshold”, 0026; “Real time monitoring circuit 572 monitors the operation of the components of UPCPU 300, and optionally the operation and state of bay and external batteries 308, 302 and 306. This information is transferred to motherboard 220 via USB CON 574 and cable 377, and preferably used by the Operation System (OS) executed by PC 200 to display status messages, fault warnings, and perform safe shutdown of PC 200”, 0081-0082].
.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 13, 14,  are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (U.S Patent Application Publication 2011/0074360; hereinafter “Kerr”; Reference cited as prior art in previous office action) in view of Holdengreber et al. (U.S Patent Application Publication 2013/0326237; hereinafter “Holdengreber”; Reference cited as prior art in previous office action) in view of Abraham (U.S Patent Application Publication 2009/0164820)
Regarding claims 1, 8, Kerr discloses an information handling system, comprising:
the information handling system is configured to receive, direct current (DC) power from an energy storage element of an external energy storage device including a microcontroller and having a single form-factor that is discrete and separate from a form-factor of the information handling system [“The adapter 10 may include an output connector 24 connecting the adapter 10 to the electronic device 14, as well as an input power line 16 connecting the adapter 10 to the external power source 17…”, 0018; “the device microcontroller unit 34 may also be configured to receive information from the adapter microcontroller unit 32 indicating the level of charge of the adapter battery 11 ..”, 0022; “..the determination as to whether voltage is supplied directly to the power switch 14 or through the charger 30, battery 11 and the boost converter 13 is made by the adapter microcontroller unit 32”, 0026;”.. opening and closing of relay 26 and power switch 14 is generally under the control of the adapter microcontroller, which may thus direct power to flow directly from the converter 22 to the device 12 or through the charger 30, battery 11, and boost controller 13.”,0034;  (i.e. providing  the DC power from the adapter battery ( energy storage element) to the electronic device.) ;  “the power adapter 10 may include a converter 22, a relay 26, a charger 30, a rechargeable internal battery 11, a adapter microcontroller unit 32, a boost converter 13, a power switch 14, a voltage regulator 15, and/or one or more universal serial buses 18 (USB).”, 0025; Fig.2 ;”.. The adapter microcontroller unit 32 may also be connected via a control line 17 to the internal device microcontroller unit 34 of the electronic device 12.” 0030; ( i.e. as illustrated in Fig.2 the battery (an energy storage element) of the adapter unit (an external energy storage device) including a microcontroller (“MCU 32) is discrete and separate from the electronic device (Information handling system) as illustrated in Fig.2) ] , and 
      the external energy storage device including the microcontroller integrated with the energy storage element within a single form factor of the energy storage device [0025;“the converter 22 is connected to the external power source 17 (as shown in FIG. 1) via an input power line 16, which may include a cord and an associated plug 20.  The converter 22 may convert AC voltage received from the power source 17 into DC voltage that is usable by the other components in the adapter 10, as well as by the electronic device 12..”, 0026; Fig.2; ( i.e the microcontroller integrated with the energy storage element within the power adapter is   being coupled between the converter and the electronic device)  ] ;
where the information handling system is further configured to receive from the microcontroller of the external energy storage device, power state information comprising information based on a state of charge (SOC) of the energy storage element of the external energy storage device [0018; 0022; 0026 ; “the adapter microcontroller unit 32 may be configured to receive information from the adapter battery 11 indicating the charge level of the battery 11, for example, whether the battery is very low, low, adequate and/or fully charged. ..“, 0032;” For example, the device microcontroller unit 34 may be configured to transmit the charge information received from the adapter battery 11 to the internal device microcontroller unit 34, either through a physical communication channel 17, ..“, 0033-0034; ( i.e the adapter microcontroller transmitting the charge information through the physical communication channel 17 and the power via the power line 24)]; 
and/or the presence/absence of AC wall outlet power provided to the AC to DC power adapter 
where at least one of: 
-2-the information handling system is configured without an internal energy storage element to provide power to the memory and processing device to execute the operating system; or 
the information handling system is configured to receive DC power from the external energy storage device and to receive the power state information [0018; 0026; 0033-0034(i.e the adapter microcontroller transmitting the charge information through the physical communication channel 17 and the power via the power line 24. The adapter and microcontroller coupled by a connector)]; 
where the information handling system is configured to perform one or more actions in response to the received power state information [ 0053;”.. the embodiment determines that the adapter battery is at a low level, then operation 336 is accessed and the embodiment will force the adapter and the electronic device to go into sleep mode, or to shut down. This may be accomplished in the embodiment shown in FIG. 2 by transmitting a control signal from the adapter microcontroller unit 32 to the adapter charger 30 to disable charging of the adapter battery..”, 0054; Fig.3b; (i.e determining whether to run the electronic device from the adapter battery or sleep or shutdown the electronic device based on the charge information of the adapter battery)].
However Kerr does not expressly disclose a memory configured to store an operating system; a processing device configured to execute the operating system; the information handling system is configured to receive, over one or more conductors of a cable, direct current (DC) power, power state information of the energy storage element of the external energy storage device; the external energy storage device being coupled between an AC to DC power adapter and the information handling system;
receive DC power from the external energy storage device on at least a first conductor of the cable and to receive the power state information on at least a second conductor of the cable; 
In the same field of endeavor (e.g. providing uninterruptible power to the computer and its peripherals to safely save work in progress and force shutdown or Holdengreber teaches ,
a memory configured to store an operating system [0046; 0115; 0117];
 a processing device configured to execute the operating system [0117]; 
the information handling system is configured to receive, over one or more conductors of a cable, direct current (DC) power, power state information of the energy storage element of the external energy storage device. [ “the communication function in a balanced charger of an external battery is capable of providing to said USB communication function information indicative of the state of charging of said external battery”, 0019; “cable 319, 319' is a five leads cable comprising of 12V input line 512, 12V output line 514, ground line 516 and communication channel comprising Rx COM line 522 and Tx COM line 524”, 0094; “Balance charger 510 may optionally comprise logic and/or monitoring function (not marked in this figure), capable of communicating with real time monitoring circuit 572 using Rx COM line 522 and Tx COM line 524.  For example, this communication enables monitoring circuit 572 to be aware of, and optionally transfer to the motherboard 220 information related to the state of battery pack 550.  .. 0097; Fig.5; 0104-0106; Fig.6C ;( i.e. providing the power and charge state information via separate lines / wires of the cable)].
receive DC power from the external energy storage device on at least a first conductor of the cable and to receive the power state information on at least a second conductor of the cable [0094;0097; Fig.5; 0104-0106; Fig.6C;( i.e. providing the power and charge state information via separate lines / wires of the cable)]
[0016-0017; “the communication function in a balanced charger of an external battery is capable of providing to said USB communication function information indicative of the state of charging of said external battery”, 0019; “forcing safe shutdown of said PC is performed when charge level in batteries internal and external to the UPCPU is below a predefined threshold”, 0026; 0081-0082].
   It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kerr with Holdengreber. Holdengreber’s teaching of real time monitoring of the power and charge state information via the separate wires of the cable and implementing surge protection circuit will substantially improve Kerr’s system to prevent data loss to safely save work and provide uninterruptible power to the portable electronic device.
 However Holdengreber the external energy storage device being coupled between an AC to DC power adapter and the information handling system
In the same field of endeavor (e.g. power management of a computer in the event of power interruption by monitoring the primary input power to a computer), Abraham teaches
the external energy storage device being coupled between an AC to DC power adapter and the information handling system [“AC power is supplied to housing 102 by means of an AC input cable 130 electrically conducting local AC power to AC to DC power supply 104.”0015; “Low DC voltage signal 132 is electrically connected to UPS module 106, which comprises power sensing unit 108, a battery charger 112, battery and power regulator 114, a switching unit 110, and control logic 160.”, 0016;( i.e the UPS module corresponds to the external energy storage device); 0014; “Based upon status information from power sensing unit 108 and from battery and power regulator module 114, control logic 160 determines whether to supply motherboard 116 with power over cable 140 from AC to DC power supply 104 or from battery and power regulator 114”, 0017; (i.e the  UPS module is coupled between the AC-DC power supply and the Motherboard)]
     It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kerr in view of Holdengreber with the AC-DC power supply of Abraham to provide portability with mounting the power supply as a standalone module external to housing or internal to a housing of the external energy storage [0015].

Regarding claims 2, 9, Kerr, Holdenberger, Abraham discloses the limitations outlined in claims 1, 8. However Holdengreber does not expressly disclose where the operating system is configured without power management profiles used to manage rechargeable energy storage devices that would provide power to the information handling system. 
  It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Holdengreber to implement an operating system without power management profiles used to manage rechargeable energy storage devices that would provide power to the information handling system as Holdengreber teaches the operating system of the PC utilizes the 

Regarding claims 3, 10, Kerr discloses where the one or more actions are selected from the following list: 
initiating an automatic shutdown of the information handling system [0053-0054; Fig.3b]; 
restarting the information handling system and restore system data saved during the automatic shutdown; 
notifying a user of the information handling system regarding a detected absence of the AC wall outlet power; 
causing the processing device to lower its executing power saving state (P-state); and 
displaying to the user the SOC of the external energy storage device received from the external energy storage device.  
Holdengreber also teaches initiating an automatic shutdown of the information handling system [0081-0082]; 
Regarding claims 6, 13, Holdengreber  discloses where the cable comprises a universal serial bus (USB) cable[“a real time monitoring circuit, capable of monitoring 
where the power state information is received by the information handling system in USB vendor-defined messages from the external energy storage device”[ In some embodiments the external battery further comprises a balanced Charger”, 0016; “ In some embodiments the balanced charger comprises a communication function capable of communicating with said USB communication function” ,0017; “Balance charger 510 may optionally comprise logic and/or monitoring function (not marked in this figure), capable of communicating with real time monitoring circuit 572 using Rx COM line 522 and Tx COM line 524.  For example, this communication enables monitoring circuit 572 to be aware of, and optionally transfer to the motherboard 220 information related to the state of battery pack 550. ..”, 0097; Fig.5;0018; ” the communication function in a balanced charger of an external battery is capable of providing to said USB communication function information indicative of the state of charging of said external battery”, 0019; “Monitoring function, and communication function (not seen in this figure) issue a warning message and shutdown or hibernation command to motherboard 220 via cable 377 and USB COM 226 in manner similar to the operation of monitoring function 272 and USB COM 274 seen in FIG. 2. It should be noted that communication protocols other than USB protocols may be used. Optionally, UPCPU 300 comprises a plurality of communication ports and capable of supporting several communication protocols”, 0060; (i.e. Communicating the messages to the PC through USB communication protocol)].  

 where the information handling system is configured to perform the one or more actions according to the command signal [0054]
Holdengreber also teaches, where the power state information is received by the information handling system from -3- the external energy storage device as a command signal specifying the one or more actions[0019;0026; 0097] ; and
 where the information handling system is configured to perform the one or more actions according to the command signal [0081-0082].  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Abraham  as applied to claim 15 further in view of in view of  Holdengreber 
Regarding claim 19, Kerr, Abraham discloses where the microcontroller is configured to provide the power state information to the information handling system [0032-0034]
However Kerr, Abraham does not expressly disclose the cable comprises a universal serial bus (USB) cable, provide the power state information to the information handling system on the output over the USB cable in USB vendor- defined messages
In the same field of endeavor (e.g. providing uninterruptible power to the computer and its peripherals to safely save work in progress and force shutdown or hibernation state of the computing system by real time monitoring of the power available from the AC power source or the battery pack), Holdengreber teaches ,
Holdengreber  discloses where the cable comprises a universal serial bus (USB) cable [“a real time monitoring circuit, capable of monitoring the operation of the UPCPU; and a USB communication function, capable of communication with the PC in which said UPCPU is installed”, 0015];  and 
where the microcontroller is configured to provide the power state information to the information handling system on the output over the USB cable in USB vendor- defined messages.   [In some embodiments the external battery further comprises a balanced Charger”, 0016; “In some embodiments the balanced charger comprises a communication function capable of communicating with said USB communication function”, 0017; “Balance charger 510 may optionally comprise logic and/or monitoring function (not marked in this figure), capable of communicating with real time monitoring circuit 572 using Rx COM line 522 and Tx COM line 524.  For example, this communication enables monitoring circuit 572 to be aware of, and optionally transfer to the motherboard 220 information related to the state of battery pack 550. ..”, 0097; Fig.5;0018; ” the communication function in a balanced charger of an external battery is capable of providing to said USB communication function information indicative of the state of charging of said external battery”, 0019; “Monitoring function, and communication function (not seen in this figure) issue a warning message and shutdown or hibernation command to motherboard 220 via cable 377 and USB COM 226 in manner similar to the operation of monitoring function 272 and USB COM 274 seen in FIG. 2. It should be noted that communication protocols other than USB protocols may be used. Optionally, UPCPU 300 comprises a plurality of communication (i.e. communicating the messages to the PC through USB communication protocol)].  
  It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kerr with Holdengreber. Holdengreber’s teaching of real time monitoring of the power and charge state information via the separate wires of the cable and implementing surge protection circuit will substantially improve Kerr’s system to prevent data loss to safely save work and provide uninterruptible power to the portable electronic device.

Claims 4, 5, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of  Holdengreber in view of Abraham  as applied to claims 1, 8 further in view of Weng et al. (U.S Patent Application Publication 2011/0179291; hereinafter “Weng”; Reference cited as prior art in previous office action).

Regarding claims 4, 11, Kerr, Holdengreber, Abraham discloses the limitations outlined in claims 1, 8. 
However Kerr, Holdengreber, Abraham does not expressly disclose where distinct analog current values on the second conductor correspond to distinct values of the power state information.
In the same field of endeavor (e.g. a power adaptor is capable of communicating the power identification information attributes to an Information handling system (IHS) based on which the IHS can create a power configuration control corresponding to the power adaptor attributes) Weng teaches,

where distinct analog current values on the second conductor correspond to distinct values of the power state information. [“The electrical power is provided to the IHS 100 via the V_DC node 134 and the GND node 136.  These nodes 134 and 136 are coupled to an electrical input plug/socket (not shown) for the IHS 100 using insulated electrical conductors.  In the alternative, the IHS 100 may be powered by a battery or other type of power source.  A PSID detection circuit 142 in the IHS 100 detects that the adaptor 130 is coupled to the IHS 100 and then samples the signal provided at the PS node 140 to determine an identity (e.g., one or more identifying attributes about the adaptor 130) so that the IHS 100 may use this identity to configure electrical input circuitry, such as the IPCC 143 for an optimized use of the adaptor 130 by the IHS 100. “, 0018;  ( i.e. providing the identification or the power state information via  a conductor line different from the power line); “The PSID generation circuit 138 operates as a constant current source 144 and outputs an identification signal (e.g., a constant current) at PS signal node 140.  In an embodiment, the current source 144 operates providing a current in the range of 1-41 mA.  However, other current values may be produced by the current source 144.  Accordingly, the power adaptor 130 is coupled to the IHS 133 at the V_DC node 134, the GND node 136 and the PS signal node 140 when the power adaptor's cable is plugged into or otherwise coupled with the power input node of the IHS 100”, 0020; “..output (GPIO), such as the analog-to-digital (A/D) GPIO 164.  Receiving the signal at the PS_ID node 162 by the GPIO 164 allows a system, such as the basic input/output system (BIOS) to perform a query using a look-up table, such as the table 228 shown in FIG. 5, to identify the power adaptor 130 by ( i.e. the current value from the power adaptor is received by the IHS via a conductor of the power adaptor cable to identify the power adaptor) ] .
   It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kerr in view of Holdengreber with Weng. Weng’s teaching of communicating the power identification information attributes of a power adaptor to an Information handling system (IHS) will substantially improve Kerr in view of Holdengreber’s system to control the power state of the personal computer to prevent abnormal voltage spikes by transmitting the power identification attributes of the Uninterruptible Power Supply (UPS). 
Regarding claims 5, 12 , Weng teaches, where the power state information is received by the information handling system as analog power supply identifier (PSID) values [“The power adaptor 130 is a power supply identification (PSID) power adaptor capable of communicating with the IHS 100 to inform the IHS 100 of identification attributes for the power adaptor 130.  For example, the power adaptor 130 may inform the IHS 100 about the power adaptor's power rating, manufacturer, specifications, and/or a variety of other attributes about the power adaptor 130.  Using the identification attributes of the power adaptor 130, the IHS can create a power configuration, such as an input power control circuit (IPCC) 143 that corresponds with the power adaptor 130”, 0015; 0020; 0022].
Allowable Subject Matter
          Claim 20, 23 are allowed.
Response to Arguments
          a) Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the arguments do not apply to Kerr in view of Holdenberger in view of Abraham (claims 1, 8), Kerr in view of Abraham (claim15) references being used in the current rejection.
           b) The newly amended limitations of claims 21, 22 are rejected as set forth in the above rejection
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jitaru et al., U.S Patent Application Publication 2008/0137386, teaches a portable power supply apparatus, and more particularly to a portable power supply apparatus capable of receiving AC or DC input power. 
 
Oler et al., U.S Patent Application Publication 2013/0232349, teaches Multi-stage power adapter techniques are described in which a power adapter for a device is configured to selectively switch between a relatively low power supply and a relatively high power supply.      
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAYATHRI SAMPATH/Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187